                                                   Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 1 of 9



                                                 COMJD
                                             1   SANDY VAN, ESQ.
                                                 Nevada Bar No. 10785
                                             2   MICHAEL NIXON, ESQ.
                                                 Nevada Bar No. 12839
                                             3   VAN LAW FIRM
                                             4   1290 S. Jones Blvd.
                                                 Las Vegas, NV 89146
                                             5   (702) 529-1011 Telephone
                                                 (702) 800-4662 Facsimile
                                             6   sandy@vanlawfirm.com
                                                 michael@vanlawfirm.com
                                             7   Attorneys for Plaintiff
                                                 Linda Caldera-Bredeson
                                             8
                                                                             UNITED STATES DISTRICT COURT
                                             9                                    DISTRICT OF NEVADA
                                            10
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11
                                                 LINDA CALDERA-BREDESON, an individual,                 CASE NO.
                                            12
Email: info@vanlawfirm.com




                                                                                                        DEPT. NO.
                                            13                 Plaintiff,
                                            14          vs.
                                                                                                           COMPLAINT AND DEMAND
                                            15   UNITED STATES POSTAL SERVICE, a                              FOR JURY TRIAL
                                                 branch of the Government of the United States of
                                            16   America; DOE INDIVIDUALS I-X; and ROE
                                            17   LEGAL ENTITIES I-X, inclusive,

                                            18                Defendants.
                                            19
                                            20
                                                        COMES NOW, Plaintiff LINDA CALDERA-BREDESON, by and through her counsel,
                                            21
                                                 SANDY VAN, ESQ., and MICHAEL NIXON, ESQ., of the VAN LAW FIRM, files this Complaint
                                            22
                                                 against Defendant UNITED STATES POSTAL SERVICE and alleges the following causes of action
                                            23
                                                 against the Defendant:
                                            24
                                                                      GENERAL ALLEGATIONS COMMON TO ALL CLAIMS
                                            25
                                                    1. Plaintiff, LINDA CALDERA-BREDESON, (hereinafter “Plaintiff”) is an individual residing
                                            26
                                                        in Clark County, Nevada and has been at all relevant times herein.
                                            27
                                            28




                                                                                                    1
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 2 of 9




                                             1   2. Defendant, UNITED STATES POSTAL SERVICES, (hereinafter “Defendant”) is an
                                             2      independent establishment of the executive branch of the Government of the United States of
                                             3      America operating in Clark County, Nevada, and has been at all relevant times herein.
                                             4   3. Upon information and belief, Defendant operated, maintained, controlled, served, managed,
                                             5      and occupied a United States Postal Office at 4904 Camino Al Norte, North Las Vegas,
                                             6      Nevada 89031 (the “Subject Premises”).
                                             7   4. The true names and capacities of the DOE INDIVIDUALS I-X and ROE LEGAL ENTITIES
                                             8      I-X are unknown to Plaintiff who therefore sues Defendants by fictitious names. Defendants
                                             9      designated herein as ROE LEGAL ENTITIES I through X, are predecessors-in-interest,
                                            10      successors-in-interest, and/or agencies otherwise in a joint venture with, and/or serving as an
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11      alter ego of, any and/or all Defendants named herein; and/or are entities responsible for the
                                            12      supervision of the individually named Defendants at the time of the events and circumstances
Email: info@vanlawfirm.com




                                            13      alleged herein; and/or are entities employed by and/or otherwise directing the individual
                                            14      Defendants in the scope and course of their responsibilities at the time of the events and
                                            15      circumstances alleged herein; and/or are entities otherwise contributing in any way to the acts
                                            16      complained of and the damages alleged to have been suffered by the Plaintiff herein. Plaintiff
                                            17      informed and, on that basis believes and thereon alleges, that each of the Defendants
                                            18      designated as a DOE INDIVIDUAL I-X and a ROE LEGAL ENTITY I-X, inclusive, is in
                                            19      some manner negligently, vicariously, and/or statutorily responsible for the events and
                                            20      happenings referred to and has caused damages to Plaintiff as herein alleged. Plaintiff will
                                            21      seek leave of this court to amend this complaint to insert the true names and capacities of such
                                            22      Defendants when the same have been ascertained by Plaintiff, together with the proper
                                            23      charging allegations, and to join said Defendants in this action.
                                            24   5. Upon information and belief, at all times relevant to this action DOE INDIVIDUALS I-X
                                            25      were residents of Clark County, Nevada and were employees of Defendant UNITED
                                            26      STATES POSTAL SERVICE and/or ROE LEGAL ENTITIES I-X and were responsible to
                                            27      identify and rectify safety hazards at the post office.
                                            28




                                                                                               2
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 3 of 9




                                             1   6. Upon information and belief, at all times relevant to this action Defendant DOE
                                             2      INDIVIDUALS I-X were residents of Clark County, Nevada, were employed or contracted
                                             3      by Defendant UNITED STATES POSTAL SERVICE and/or ROE LEGAL ENTITIES I-X,
                                             4      and were acting within the course and scope of their employment or contract for hire for
                                             5      Defendant UNITED STATES POSTAL SERVICE and/or ROE LEGAL ENTITIES I-X, and
                                             6      were responsible to identify and rectify safety hazards at the post office.
                                             7   7. Upon information and belief, at all times relevant to this action Defendants ROE LEGAL
                                             8      ENTITIES I-X, were business entities organized and existing pursuant to the laws of the State
                                             9      of Nevada and doing business in the State of Nevada, County of Clark, and who directed the
                                            10      actions of and/or employed the other Defendants.
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11                                 JURISDICTION AND VENUE
                                            12   8. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. § 1346(b) in
Email: info@vanlawfirm.com




                                            13      that this is a claim against Defendant UNITED STATES POSTAL SERVICE, an
                                            14      establishment of the Government of the United States of America, for money damages,
                                            15      accruing on or after January 1, 1945, for personal injury caused by the negligent and wrongful
                                            16      acts and omissions of employees of the Government while acting within the course and scope
                                            17      of their office or employment, under circumstances where the Defendant, if a private person,
                                            18      would be liable to the Plaintiff.
                                            19   9. Jurisdiction founded upon federal law is proper in that this action is premised upon federal
                                            20      causes of action under the Federal Tort Claims Act (hereinafter “FTCA”), 28 U.S.C. § 2671.
                                            21      et. seq.
                                            22   10. Pursuant to the FTCA, 28 U.S.C. § 2671, et. seq., the Plaintiff on or about February 17, 2021,
                                            23      presented her claim to the appropriate federal agency for administrative settlement under the
                                            24      FTCA requesting $98,952.70. By letter dated June 22, 2021, Plaintiff’s claim was finally
                                            25      denied in writing by the United States Postal Service and such denial was sent by certified or
                                            26      registered mail to the Plaintiff. (Claim #NT202035346). This lawsuit was then timely filed.
                                            27
                                            28




                                                                                               3
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 4 of 9




                                             1   11. This action is timely pursuant to 28 U.S.C. § 2401(b) in that it was presented to the appropriate
                                             2      federal agency within two years of accrual and this action was filed within six months of
                                             3      receipt of the certified letter sent by the federal agency denying the claim.
                                             4   12. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as Defendant does business
                                             5      in this judicial district and the events or omissions giving rise to the claims occurred in this
                                             6      judicial district.
                                             7                                       FACTUAL SUMMARY
                                             8   13. On or about September 4, 2019, Plaintiff, a member of the public and a business invitee, was
                                             9      at the Subject Premises at 4904 Camino Al Norte, North Las Vegas, Nevada 89031.
                                            10   14. The Subject Premises, a United States Postal Office, is owned and/or controlled by the
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11      UNITED STATES POSTAL SERVICE, an establishment of the Government of the United
                                            12      States of America, and/or ROE LEGAL ENTITIES I-X who had and have a duty to maintain
Email: info@vanlawfirm.com




                                            13      the Subject Premises in a condition that is safe for the public.
                                            14   15. On or about September 4, 2019, Plaintiff was returning to her vehicle in the parking lot when
                                            15      she stepped into a large hole (“Subject Condition”) and fell and broke her right wrist, injured
                                            16      her knees, bruised her right breast, and bruised her jaw (“Subject Incident”).
                                            17   16. The Subject Condition, which was unattended and without signs or other warnings, was not
                                            18      open and obvious to Plaintiff.
                                            19   17. The Subject Condition was created by Defendants or was a condition which Defendants had
                                            20      actual or constructive notice prior to the Subject Incident.
                                            21   18. The Subject Condition was dangerous and should have been remedied or Defendants should
                                            22      have warned Plaintiff before the Subject Incident.
                                            23   19. Upon information and belief, Defendant knew or should have known about the Subject
                                            24      Condition before the Subject Incident.
                                            25   20. Upon information and belief, one or more of the DOE INDIVIDUALS I-X and the ROE
                                            26      LEGAL ENTITIES I-X knew or should have known about the Subject Condition before the
                                            27      Subject Incident.
                                            28




                                                                                                4
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 5 of 9




                                             1   21. Because Defendants failed to exercise due care while operating the postal office and/or
                                             2      Subject Premises, Defendants’ actions, omissions, and/or neglect were the actual, proximate,
                                             3      and legal cause of the Subject Incident.
                                             4   22. Because of the Subject Incident, Plaintiff suffered personal injuries, pain, suffering, and loss
                                             5      of enjoyment of life.
                                             6   23. Because of the Subject Incident and Plaintiff’s injuries, Plaintiff received reasonable and
                                             7      necessary medical and healthcare treatment and engaged the services of physicians and other
                                             8      healthcare providers to care for and treat said injuries.
                                             9   24. Because of the Subject Incident and Plaintiff’s injuries, pain, suffering, loss of enjoyment of
                                            10      life, and medical and healthcare expenses incurred, Plaintiff retained the services of the Van
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11      Law Firm to initiate this action and is entitled to reasonable attorneys’ fees and costs.
                                            12                                  FIRST CLAIM FOR RELIEF
Email: info@vanlawfirm.com




                                            13                                 (Negligence as to all Defendants)
                                            14   25. Plaintiff repeats the allegations as contained in the preceding paragraphs herein and
                                            15      incorporates the same herein by reference.
                                            16   26. At the time of the Subject Incident, Defendants were in control of the Subject Premises and
                                            17      the United States Postal Office and had a duty to maintain and inspect the Postal Office and
                                            18      Subject Premises for dangerous conditions for the care, safety, and protection of those persons
                                            19      present in the Postal Office and on the Subject Premises including Plaintiff.
                                            20   27. Defendants had the duty not to expose Plaintiff to undue danger and unsafe conditions, not to
                                            21      create or allow hazardous or dangerous conditions at the Postal Office and Subject Premises,
                                            22      to warn of hazardous or dangerous conditions, not to engage in maintenance and janitorial
                                            23      practices that create a likelihood of dangerous or hazardous conditions, and generally to avoid
                                            24      causing harm to visitors at the Postal Office and Subject Premises.
                                            25   28. Defendants created, knew, or should have known of the Subject Condition because the Subject
                                            26      Condition was in an area where it could be seen by management, employees, agents, or it
                                            27      should have been discovered through exercising reasonable care.
                                            28




                                                                                               5
                                                   Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 6 of 9




                                             1      29. Defendants breached their duty to Plaintiff by failing to remedy the Subject Condition and
                                             2          failing to warn Plaintiff of its existence.
                                             3      30. Defendants’ breach of their duty to Plaintiff was the actual, proximate, and legal cause of
                                             4          Plaintiff’s injuries and damages.
                                             5      31. Because of Defendants’ negligence, Plaintiff suffered injuries to tissue, bones, and joints.
                                             6      32. Because of Defendants’ negligence, Plaintiff experienced great pain, suffering, and anxiety,
                                             7          and incurred general damages in an amount in excess of $75,000.00.
                                             8      33. Because of Defendants’ negligence, Plaintiff experienced loss of enjoyment of life in an
                                             9          amount in excess of $75,000.00.
                                            10      34. Because of Defendants’ negligence, Plaintiff has special damages including, but not limited
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11          to, medical and other healthcare treatment and expenses, future medical and other healthcare
                                            12          treatments, and expenses in an amount in excess of $98,000.00.
Email: info@vanlawfirm.com




                                            13      35. Defendants are jointly and severally liable to Plaintiff for the injuries suffered and general and
                                            14          special damages.
                                            15      36. Upon information and belief, Defendants acted in conscious disregard for the safety of
                                            16          Plaintiff because they knew, or should have known, the probable harmful consequences of
                                            17          failing to provide a safe environment for their patrons, and willfully and deliberately failed to
                                            18          avoid those consequences.
                                            19                                         PRAYER FOR RELIEF
                                            20           WHEREFORE, Plaintiff LINDA CALDERA-BREDESON, expressly reserves her right to
                                            21   amend this complaint at the time of trial, to include all items of damage not yet ascertained, to include
                                            22   but not limited to, damages demonstrated through intervening facts or newly discovered evidence not
                                            23   reasonably discoverable at the time of the presentation of the claim, demands judgment against
                                            24   Defendant UNITED STATES POSTAL SERVICE, an establishment of the Government of the
                                            25   United States of America, as well as all DOES and ROES named, inclusive, and each of the
                                            26   Defendants as follows:
                                            27      1. For general damages, in an amount in excess of Seventy-Five Thousand Dollars
                                            28          ($75,000.00), to be set forth and proven at the time of trial;




                                                                                                      6
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 7 of 9




                                             1   2. For special damages for Plaintiff’s medical and miscellaneous expenses as of this date,
                                             2      plus future medical expenses and the miscellaneous expenses incidental thereto in an amount
                                             3      in excess of Seventy-Five Thousand Dollars ($75,000.00) to be set forth and proven at the
                                             4      time of trial;
                                             5   3. Costs of this suit;
                                             6   4. Attorney's fees;
                                             7   5. Post-judgment interest;
                                             8   6. For such other and further relief as to the Court may seem just and proper.
                                             9      Dated this 1st day of September, 2021.
                                            10
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                                                                                  VAN LAW FIRM
                                            11
                                            12
                                                                                                     /s/ Sandy Van
Email: info@vanlawfirm.com




                                            13                                                    SANDY VAN, ESQ.
                                                                                                  Nevada Bar No. 10785
                                            14                                                    MICHAEL NIXON, ESQ.
                                                                                                  Nevada Bar No. 12839
                                            15                                                    1290 S. Jones Blvd.
                                                                                                  Las Vegas, NV 89146
                                            16
                                                                                                  (702) 529-1011 Telephone
                                            17                                                    (702) 800-4662 Facsimile
                                                                                                  sandy@vanlawfirm.com
                                            18                                                    michael@vanlawfirm.com
                                                                                                  Attorneys for Plaintiff
                                            19                                                    Linda Caldera-Bredeson

                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                                                                              7
                                                   Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 8 of 9




                                                                                     DEMAND FOR JURY TRIAL
                                             1
                                             2           Plaintiff by and through her attorney of record, VAN LAW FIRM hereby demands a jury
                                             3   trial of all the issues in the above matter.
                                             4
                                             5           Dated this 1st day of September, 2021.
                                             6
                                             7                                                        VAN LAW FIRM

                                             8
                                                                                                         /s/ Sandy Van
                                             9                                                        SANDY VAN, ESQ.
                                            10                                                        Nevada Bar No. 10785
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                                                                                      MICHAEL NIXON, ESQ.
                                            11                                                        Nevada Bar No. 12839
                                                                                                      1290 S. Jones Blvd.
                                            12                                                        Las Vegas, NV 89146
                                                                                                      (702) 529-1011 Telephone
Email: info@vanlawfirm.com




                                            13                                                        (702) 800-4662 Facsimile
                                                                                                      sandy@vanlawfirm.com
                                            14                                                        michael@vanlawfirm.com
                                                                                                      Attorneys for Plaintiff
                                            15                                                        Linda Caldera-Bredeson
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                                                                                  8
                                                 Case 2:21-cv-01620-GMN-NJK Document 1 Filed 09/01/21 Page 9 of 9




                                             1
                                             2
                                             3
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
Phone: (702) 529-1011 Fax: (702) 800-4662
1290 S. Jones Blvd., Las Vegas, NV 89146




                                            11
                                            12
Email: info@vanlawfirm.com




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28




                                                                                    9
